        Case 1:21-cv-00187-HBK Document 13 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL ALLEN YOCOM,                               Case No. 1:21-cv-00187-HBK
12                       Petitioner,                     ORDER DIRECTING CLERK TO SEND
                                                         PLEADINGS TO APPROPRIATE
13            v.                                         INSTITUTIONAL OFFICIAL
14    KATHLEEN ALLISON, LAURA                            (Doc. No. 11)
      ELDRIDGE, AND ATTORNEY
15    GENERAL,
16                       Respondent.
17

18          Petitioner Michael Allen Yocom, a state prisoner proceeding pro se, has pending a

19   petition for writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1). In a motion for

20   emergency protective order, petitioner raised claims that prison officials are subjecting him to

21   torture, denying him health care, and treating him cruelly and inhumanely. (See generally Doc.

22   No. 11). The court regularly receives pro se notices from confined persons alleging suicide,

23   danger of death, or imminent serious physical harm to themselves or to others. In an abundance

24   of caution, the court will expediate notice of such allegations to the appropriate state or federal

25   officials for whatever action those officials deem appropriate.

26          Accordingly, it is ORDERED:

27          1. The clerk shall forward a copy of petitioner’s motion for emergency protective order

28   (Doc. No. 11 ) which contains allegations of suicide, danger of death, or imminent physical harm
        Case 1:21-cv-00187-HBK Document 13 Filed 03/26/21 Page 2 of 2


 1   by a confined person to the appropriate officials at the Salinas Valley State Prison in Soledad, CA

 2   for handling as officials deem appropriate.

 3            2. The clerk shall indicate on the docket the name of the official(s) to whom notice was

 4   provided and upon receipt the official shall confirm receipt thereof.

 5            3. This order is not a ruling on the allegations or relief requested in the pleading or the

 6   merits of allegations in this case.

 7
     IT IS SO ORDERED.
 8

 9
     Dated:      March 25, 2021
10                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
